155 S.W.3d 792 (2005)
STATE of Missouri, Respondent,
v.
Darnell JONES, Appellant.
No. ED 84073.
Missouri Court of Appeals, Eastern District, Division Four.
January 25, 2005.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
*793 Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Darnell Jones ("Defendant") appeals the judgment and sentence entered upon his conviction of assault in the first degree, forcible sodomy, and felonious restraint following a non-jury trial. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).